         Case 3:18-cv-01441-WGY Document 37 Filed 07/24/19 Page 1 of 2
                            UNITED STATES DISTRICT COURT
                              DISTRICT OF PUERTO RICO


Mint Bank International, LLC and Guy Gentile Nigro

                       Plaintiffs,
                                                                   Case 3:18-cv-0141(WGY)
               v.
                                                                   RE:     First     Amendment,
Office of the Commissioner of Financial Institutions of            Injunctive Relief
Puerto Rico

                       Defendant.


                      JOINT REPORT OF PARTIES’ PLANNING MEETING

TO THE HONORABLE COURT:

       COME NOW, Plaintiffs, Mint Bank International, LLC and Guy Gentile Nigro

(collectively, “Plaintiffs”), and defendant Office of The Commissioner of Financial Institutions of

Puerto Rico (“Defendant”), by and through their respective legal representatives, and very

respectfully aver and pray as follows:

       1. Date of Meeting. Pursuant to Fed. R. Civ. P. 26(f), a planning meeting was held on July

10, 2019, with the participation of the following attorneys: Adam Ford, Amanda Wetzel, Katarina

Stipec, and Alejandro Santiago for Plaintiffs; and Rafael Fernández for Defendant.

       2. Pre-discovery Disclosures. The parties have agreed to exchange, and did exchange,

Initial Disclosures by July 22, 2019, as required by Fed. R. Civ. P. 26(a)(1).

       3. Discovery Plan. The parties jointly propose to the court the following discovery plan:

               a. The parties will exchange Document Demands by August 5th, 2019.

               b. The parties will have until August 19th, 2019, to notify interrogatories or any other

       written discovery.

               c. The parties will take all depositions, between November 4th and November 15th,

       2019, subject to witness availability. If necessary, the following dates have been blocked for

       depositions: December 2 – 13, 2019.


                                                -1-
         Case 3:18-cv-01441-WGY Document 37 Filed 07/24/19 Page 2 of 2
             d. The parties expect to have completed all discovery, and any pending or remaining

deposition, by December 13th, 2019.

               e. The parties agree that dispositive motions, if any, shall be filed by February 21st,

2020. If a dispositive motion is filed, the opposing party shall have the terms provided by the Federal

Rules of Civil Procedure to file the corresponding response.

       4. Other Items.

               a. The Scheduling Conference is set for July 31st, 2019.

               b. The parties shall entertain the possibility of an amicable resolution of this action.

       WHEREFORE, the appearing parties respectfully request that this Court take notice of the

foregoing, approve the above discovery plan and proposed deadlines, and consequently issue the

corresponding case management order.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico, this 24th day of July, 2019.

/s/ Adam C. Ford                                        /s/ Rafael Fernández Castañer
Adam C. Ford, Esq. (admitted pro hac vice)              Rafael Fernández Castañer, Esq.
FORD O’BRIEN LLP                                        Federal Litigation Division
575 Fifth Avenue, FL 17                                 Department of Justice
New York, New York 10017                                P.O. Box 9020192
aford@fordobrien.com                                    San Juan, PR 00902-0192
Tel.: (212) 858-0040                                    Phone: (787) 721-2900 Ext.: 1423
                                                        rfernandez@justicia.pr.gov
Adsuar Muñiz Goyco
Seda & Pérez-Ochoa, PSC
208 Ponce de León Ave., Suite 1600
San Juan, PR 00918
Phone: (787) 281-1952 / Fax (787) 756-9010

/s/ Katarina Stipec-Rubio
Katarina Stipec Rubio, Esq.
USDCPR No. 206611
kstipec@amgprlaw.com

/s/ Alejandro Santiago-Martínez
Alejandro Santiago Martínez, Esq.
USDCPR No. 304002
asantiago@amgprlaw.com
Counsel for Plaintiffs




                                                -2-
